Citation Nr: 0303330	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to September 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston, Salem, North Carolina (NC), denying the veteran's 
claim of entitlement to service connection for depression 
with psychotic features (hereinafter, "depression").  The 
veteran perfected a timely of appeal of this determination in 
April 2002.


FINDING OF FACT

A psychiatric disorder, to include depression, was not shown 
in service or within one year thereafter and is not shown to 
be related to any incident of service.


CONCLUSION OF LAW

A psychiatric disorder, to include depression, was not 
incurred in or aggravated by service; and a psychosis may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and her representative of the information 
and medical evidence necessary to substantiate the veteran's 
claim for service connection for a psychiatric disorder, to 
include depression.  In this context, the veteran and her 
representative were sent VA letters dated in December 2000, 
May 2001, June 2001, and July 2001, which specifically 
notified them of the information and evidence that VA would 
obtain and discussed the VCAA, VA's duty to notify the 
veteran about what information or evidence (including medical 
evidence) was needed to grant the benefit sought, what the 
evidence needed to show in order to establish entitlement to 
service connection, what medical evidence already had been 
received on the veteran's claim, and requested their 
assistance in obtaining any additional medical evidence 
necessary to support the veteran's claim.  In the June 2001 
VA letter, they were informed that the veteran needed to 
submit evidence showing that she had developed a current 
disability that either began in or was made worse during 
service, or that she had developed a listed presumptive 
condition within the prescribed time period.  They were also 
notified of what evidence VA would attempt to obtain on 
behalf of the veteran, what evidence the veteran should try 
to obtain, and that the veteran remained responsible for 
providing the evidence needed to substantiate her claim.  In 
addition, by way of all of the referenced VA letters, a July 
2001 rating decision, and July 2002 statement of the case, 
the veteran and her representative were notified of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on her behalf, the laws and 
regulations governing the veteran's claim, including the 
VCAA, and the reasons for the determination made regarding 
her claim.  The Board finds, therefore, that VA has fulfilled 
its obligation to inform the veteran of the evidence needed 
to substantiate her claim.

Additionally, the record also reflects that VA has met its 
duty to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  Specifically, VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran, including her service medical 
records.  VA has obtained the veteran's private outpatient 
treatment records from the University of Maryland Medical 
Center, Baltimore, Maryland (hereinafter, "UMMC"); 
outpatient treatment records from Carolina Psychiatric 
Services, P.A., Laurinburg, NC (hereinafter, "Carolina 
Psychiatric Services"); and inpatient and outpatient 
treatment records from Southeastern Regional Mental Health 
Center, Lumberton, NC (hereinafter, "SRMHC").  She has not 
indicated the existence of any other evidence relevant to her 
appeal.  Thus, the Board is satisfied that all facts 
pertinent to the veteran's claim for service connection for a 
psychiatric disorder have been properly developed.  
Therefore, after examining the record, the Board finds that 
no further assistance to the veteran is required because, as 
will be explained below, there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107.

Accordingly, under these circumstances, the Board 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993). 

II.  Service Connection

A review of the veteran's service medical records does not 
show any history, diagnosis, or treatment of a psychiatric 
disorder, to include depression, during active service.  The 
veteran's enlistment physical examination in February 1985 
was negative for any neurological or psychiatric defects on 
clinical evaluation and the veteran was found qualified for 
service.  In the report of medical history that accompanied 
this examination, the veteran stated that her present health 
was, "Good," and noted no pertinent history, diagnosis, or 
treatment for a psychosis.  An "Emergency Care And 
Treatment" report prepared in August 1986 noted that the 
veteran's physical examination at that time was normal, the 
veteran had no pertinent complaints, and she was in good 
health.  The veteran's separation physical examination in 
September 1986 also was negative for any history, diagnosis, 
or treatment of a psychiatric disorder, to include 
depression.  At that time, the examiner noted that the 
veteran had reported no significant interval history and she 
was qualified for separation from service. 

A review of records provided by SRMHC demonstrates that the 
veteran was hospitalized at this facility on May 16, 1989, on 
a self-referral after experiencing nervousness and fatigue 
for approximately 2 weeks.  On a "Termination Summary" 
prepared prior to closing the veteran's file at this facility 
in February 1990, it was noted that, on hospitalization in 
May 1989, the veteran had related a medical history that 
included previous psychological treatment in Baltimore, 
Maryland (hereinafter, "Baltimore").  During the assessment 
of the veteran accomplished in May 1989, it was noted that 
she had developed quite an extensive paranoid system based on 
a friend that she had met in Maryland as well as the hospital 
system there.  The veteran admitted to auditory 
hallucinations, insomnia, anorexia, and depressed feelings 
and was seen for a total of 5 sessions while hospitalized at 
SRMHC in May 1989, during which time she showed minimal 
improvement.  The veteran continued to complain of hearing 
voices in her head and talked about how badly they bothered 
her.  She also stated that she was afraid that the voices 
were trying to hurt her, she did not believe that the voices 
that she heard were coming from inside her (head), and she 
had great difficulty taking her medication because she felt 
that it was not really helping her.  It was noted that, 
during the veteran's treatment at SRMHC, she had experienced 
great difficulty in finding a job and, after deciding to 
relocate to Maryland, she stated that she had been sleeping 
somewhat better and her depression had not been bothering her 
as badly as it had before she had relocated, although she 
admitted that the voices continued bothering her after she 
had relocated.  It also was noted that, as of the date that 
the "Termination Summary" was prepared in February 1990, 
the veteran had shown some mild improvement in symptoms but 
continued to exhibit a very intricate paranoid system.  The 
final diagnoses in February 1990 were schizo-affective 
disorder, depressed, and schizo-typal personality disorder.  

Treatment records from SRMHC also indicate that, following 
her May 1989 hospitalization at this facility, the veteran 
reported hearing "voices" on June 1, 1989.  On June 29, 
1989, the veteran stated that she was okay but the "voices 
[were] getting stronger and stronger every day."  Mental 
status examination on June 29, 1989, revealed that the 
veteran was withdrawn, questioned whether she was making it 
up, and found no evidence of a psychosis.  On examination 
accomplished on July 27, 1989, the veteran reported that she 
felt "better" and the impression was that she was stable.  

In an "Addendum To Admission Statement" prepared in July 
1989 at SRMHC, it was noted that the veteran recently had 
been hospitalized at UMMC.  It was noted in the veteran's 
family history that she had never been married, lived with 
her parents, and her mother, father, and brothers and sisters 
were all in good health with no difficulties.  In the 
veteran's social history, it was noted that she had no close 
friends, no current boyfriend, and had never been able to 
maintain a very close relationship with past boyfriends.  It 
also was noted that the veteran had attended 31/2 years of 
college before joining the Navy where she served for 
approximately 11/2 years before receiving a general discharge 
because she was not performing her job duties.  Although 
unemployed at the time of this examination in July 1989, it 
was noted that the veteran had held several jobs following 
her discharge from the Navy.  In the veteran's medical 
history, it was noted that she was in good health.  No 
further assessment was provided.

In an "Admission Assessment" prepared in December 1990, it 
was noted that the veteran again had referred herself to 
SRMHC.  The veteran complained of recurring symptoms of 
hallucinations, not sleeping, decreased appetite since 
discontinuing medication, and feelings of depression.  In the 
veteran's medical history, it was noted that the veteran had 
been admitted in May 1989 to SRMHC for similar complaints and 
that her file had been closed.  The veteran reported that, 
since she had discontinued mental health services at SRMHC 
and had moved to Maryland, she had been employed as a 
security officer and at a local college, had problems 
functioning on the job without her medication, and denied 
that she had received any follow up in Baltimore for mental 
health services.  Mental status examination showed that the 
veteran was oriented x 3 with no evidence of thought 
disorder, coherent content of speech, no evidence of severe 
depression, and good eye contact, judgment, and insight.  The 
veteran denied suicidal ideation and substance abuse.  The 
diagnosis was schizo-affective disorder, depressed.  

In a "Transfer To Inactive" form regarding the veteran's 
medical record at SRMHC dated in November 1991, it was noted 
that the veteran's file at this facility was placed on 
inactive status due to satisfactory completion of treatment 
and because further services were not indicated at that time.

In an "Admission Assessment" prepared at SRMHC in June 
1993, it was noted that the veteran's chief complaint was, 
"I need my medication followed up in this area."  The 
veteran's 2 previous psychiatric admissions to this facility 
were noted, along with the earlier diagnosis of schizo-
affective disorder and other past psychiatric treatment.  It 
was noted that the veteran had moved to Baltimore on several 
occasions in search of employment but had returned on each 
occasion to North Carolina because her employment search had 
been unsuccessful.  It also was noted that she had been 
treated by Johns Hopkins Outpatient Clinic in Maryland for 
medication follow-up, but had returned home to North Carolina 
after losing her job as a corrections officer.  The veteran 
denied substance abuse, suicidal/assaultive ideation, 
hallucinations, paranoia, and overall appeared stable on 
medication.  Further, the veteran reported no medical 
problems and overall appeared healthy.  In a brief social 
history, it was noted that the veteran had done well in 
relationships with others as long as she had been on 
medication, and she had lived in a boarding house in 
Baltimore and had managed well there.  Mental status 
examination revealed that the veteran was oriented x 3 with 
no evidence of thought disorder or delusional thinking.  She 
articulated her problems well and had good eye contact and 
probable average intelligence.  The diagnosis was schizo-
affective disorder, depressive type.  

Subsequent outpatient treatment reports from SRMHC reveal 
that, in June 1993, the veteran reported no hallucinations, 
she was in a stable mood, and her thoughts were organized.  
The impression was schizo-affective disorder in remission.  
Although she reported no pertinent symptoms when seen in 
October 1993, January 1994, April 1994, and August 1994, the 
veteran stated that she had experienced some hallucinations 
on examination in January 1995.  The examiner also noted at 
that time that the veteran might have experienced some 
probable akathisia (or an inability to remain in a sitting 
posture, with motor restlessness and a feeling of muscular 
quivering) and mild involuntary oral movements, and her 
Abnormal Involuntary Movement Scale (AIMS) was mildly 
positive.  No impressions were provided.  The veteran again 
reported experiencing some hallucinations on examination in 
April 1995, but the examiner noted that there had been no 
change in the veteran's AIMS.  On examination in June 1995, 
the veteran stated, "I'm fine," and reported that she had 
experienced decreased hallucinations.  No impressions were 
provided.  The veteran reported on examination in October 
1995 that, "I'm fine [but I] still hear the voices & 
everything."  Again, no impressions were provided. 

On examination at SRMHC in January 1996, the veteran reported 
that she was doing well and sleeping well.  She reported that 
she had a good appetite and a stable mood, but still heard 
voices at times (mostly at night).  The veteran's AIMS was 
negative and she denied any crying or episodes of anger or 
anxiousness.  On psychiatric evaluation in May 1996, in 
addition to the statements that she made in January 1996, the 
veteran reported that she had not had any command 
hallucinations.  She also denied any visual hallucinations 
and stated that she got along pretty well with others.  Her 
affect was bright, her mood was relaxed, her behavior was 
appropriate, and her energy level was good.  The veteran 
stated that her main anxieties were related to making sure 
that she stayed well herself and was able to take care of 
herself.  The veteran's AIMS was negative.  No change in her 
mental status was reported on subsequent examination in 
September 1996, and the impressions were schizo-affective 
disorder, depressed type, and that the veteran was stable on 
her medications.  

The veteran's chief complaint on examination at SRMHC on 
December 19, 1996 was, "I still hear voices."  No history 
was provided.  Mental status examination revealed that the 
veteran was sleeping well and had a good appetite, but had 
experienced some auditory hallucinations.  The veteran 
reported no delusions, had a bright affect, good insight and 
judgment, no mood swings or suicidal ideation, organized 
thoughts, no crying, and stated that her anxieties were 
related to financial and health issues.  The impressions were 
schizo-affective disorder and that the veteran was a high-
risk patient on medication.  After the veteran's medications 
were changed, she returned to SRMHC on December 23, 1996, and 
stated that she felt better on the new medications.  It was 
noted that her mental status was unchanged, her AIMS was 
negative, she reported no suicidal ideation, and the 
impressions were unchanged.  

On examination at UMMC in February 1997, it was noted that 
the veteran's problem list included "depression/psychosis" 
and the veteran's medical history of depression, including 
complaints of psychosis, also was noted.  No pertinent 
assessment was provided.  Subsequent examination of the 
veteran at UMMC in March 1999 noted the veteran's history of 
depression and that she had no acute complaints.  No 
pertinent assessment was provided.  

On a screening evaluation accomplished at SRMHC in June 1999, 
it was noted that the veteran had returned to North Carolina 
from Maryland.  On the veteran's psychiatric history, it was 
noted that the veteran had been a psychiatric outpatient at 
"RCMHC, MD" from 1990-99, and a psychiatric inpatient at 
"University of MD and Homewood" in 1988.  The veteran 
denied any personal or family history of substance abuse.  
The veteran's family and social history were noted as before.  
Mental status examination showed that the veteran was 
intelligent and she admitted to hearing voices when she was 
under stress that occurred when there was a lot going on in 
her life.  She also denied suicidal and homicidal ideation, 
and had fair judgment and insight.  The veteran was verbal, 
recognized the symptoms of mental illness, and had a 
supportive family.  Diagnostic impression was, among other 
things, depression with psychotic features.

An "Intake Information" form dated in August 1999 at SRMHC 
noted that there had been no changes in the veteran's 
condition since her earlier screening and that the veteran 
did well as long as she took her medication.  It was noted 
that the veteran had received mental health services in 
Maryland.  Current mental status examination revealed that 
the veteran was alert and oriented to self, her mood was 
stable, her insight and judgment were intact, and she denied 
auditory and visual hallucinations.  The preliminary 
diagnosis was, among other things, schizo-affective disorder.  
It was noted subsequently in November 1999 that the veteran 
had not followed through with prescribed treatment and that 
attempts to follow up with her had failed. 

Examination of the veteran at UMMC in March 2000 noted a 
medical history of "depressive" complaints.  It also was 
noted that this was an "initial visit" by the veteran to 
this facility.  The impression was that the veteran was 
"healthy," with no pertinent diagnosis or treatment for a 
psychosis, to include depression.  

During a screening examination accomplished by an SRMHC 
social worker in August 2000, it was noted that the veteran 
was requesting to restart services at this facility following 
her relocation from Maryland to North Carolina.  It also was 
noted that the veteran had a history of mental illness dating 
back to 1989.  The veteran's psychiatric history included her 
prior outpatient psychiatric treatment at SRMHC and at UMMC, 
including inpatient treatment at UMMC's psychiatric unit in 
1988.  The veteran stated that her aunt and grandmother had 
been diagnosed with mental illness; otherwise, her social and 
family history were as noted above.  Mental status 
examination revealed that the veteran was oriented x 3, and 
her thought process and content was appropriate.  The veteran 
reported that she had experienced auditory hallucinations in 
the past and had no suicidal ideation, average intellectual 
functioning, intact recent and remote memory, and good 
insight and judgment.  The provisional diagnosis was major 
depressive with psychotic features.

An "Admission Assessment" at SRMHC dated in September 2000 
noted that the veteran's presenting problem (or complaint) 
was that she some times heard voices.  The veteran reported a 
long history of depression, stated that she did not have 
visual hallucinations, and provided a medical history similar 
to what has been described above.  She also stated that she 
was unsure what had caused her psychiatric problems to 
develop originally in 1986 other than stress, and that the 
only thing that she could relate her psychiatric problems to 
was stress.  The veteran's psychiatric history was as noted 
above.  The veteran reported a social and family history that 
included a diagnosis of depression for her sister and also 
stated that her father at times had suffered from symptoms of 
depression.  Mental status examination revealed that the 
veteran denied suicidal or homicidal ideation and visual 
hallucinations.  She stated that she was having auditory 
hallucinations from time to time that did not tell her bad 
things but usually told her good things.  The veteran 
reported no disturbance in her appetite or sleep and was 
oriented in all 3 spheres with coherent speech and pleasant 
and cooperative affect.  The diagnosis was, among other 
things, major depressive with psychotic features. 

On initial psychiatric evaluation at Carolina Psychiatric 
Services in October 2000, the veteran presented with a 
history of schizo-affective disorder, mood swings with 
reportedly frequent, impulsive moves between North Carolina 
and Maryland, decreased sleep, paranoid ideation, a belief 
that "people are talking about me on the job," psychomotor 
agitation with "nonstop [sic] cleaning," and command 
auditory hallucinations.  It was noted that all of these 
symptoms were well controlled with medications.  The 
veteran's psychiatric history included a history of auditory 
hallucinations since early childhood, with the veteran 
reporting "listening to what [the auditory hallucinations] 
told me to do" in the past.  The veteran stated that, on her 
present medications, she was able to avoid doing what the 
voices (or auditory hallucinations) were telling her to do.  
She reported that her first hospitalization at the University 
of Maryland Hospital and then at Johns Hopkins in 1989 had 
been secondary to paranoid delusions "regarding the mob with 
the voices 'talking about the mob cutting people's fingers 
off.'"  The veteran's outpatient psychiatric treatment 
history was as noted above.  In her family history, the 
veteran reported that she had a sister with bipolar disorder 
on lithium, a maternal aunt with schizophrenia, a maternal 
grandmother with depressive symptoms, and a history of 
"nervous breakdown."  It was noted in the veteran's social 
history that, during service, she had been court-martialed 
for insubordination and had served 3 weeks in the brig for 
not showing up for duty.  The veteran stated that her 
psychiatric symptoms had worsened during service and that her 
court martial had resulted from her responding to the 
internal command of the voices that she had heard during 
service.  Mental status examination revealed that the veteran 
was alert and oriented x 3 and had slightly increased 
psychomotor activity.  She denied suicidal or homicidal 
ideation, auditory, visual, or tactile hallucinations or 
delusions, and she had fair judgment and insight.  The 
impression was that the veteran's symptoms were marginally 
controlled on her present medications.  The diagnosis 
included, among other things, schizo-affective disorder, 
bipolar type, and a Global Assessment of Functioning score of 
50.  

On routine follow-up at Carolina Psychiatric Services in 
November 2000, the veteran reported significant improvement 
in her mood lability and stated, "I have slowed down a 
lot."  The veteran continued to deny any auditory, visual, 
or tactile hallucinations or delusions, and reported that her 
sleep had improved significantly, although she stated that 
she had difficulty sleeping without taking Trazodone.  The 
impression was moderate improvement of hypomania on present 
medications.  

In a statement submitted to the RO in December 2000, the 
veteran stated that she had suffered from major depression 
during service but had not been diagnosed with this 
disability at that time.  She also stated that her actions 
while in service demonstrated that she had been suffering 
from depression at that time, she was continuously placed on 
disciplinary actions for showing up late for work during 
service, she had been in a deep depression during service, 
and she was ultimately court-martialed for failing to show up 
for work and then discharged from service.  

On subsequent routine follow-up at Carolina Psychiatric 
Services in January 2001, it was noted that the veteran 
reported no side effects and, although she continued to deny 
any recurrence of psychotic symptoms, she admitted to ongoing 
difficulties with elevated mood and racing thoughts.  The 
veteran reported that her mother (with whom she lived) had 
noticed her increased irritability and increasingly frequent 
thoughts of moving out of her mother's home or returning to 
Baltimore.  She also reported that she slept 6 or 7 hours a 
night.  Mental status examination showed that the veteran was 
alert and oriented x 3, with elevated mood, moderately 
increased rate in pressure and speech, mildly to moderately 
racing thoughts that were mostly logical in form and goal-
directed, blunt affect, no suicidal or homicidal ideation, 
and fair to poor judgment and insight.  The impression 
included, among other things, mild to moderate hypomania.  

In a VA Form 119 "Report of Contact" dated June 22, 2001, 
it was noted that the veteran stated that she had no 
additional evidence to submit in support of her claim.  On 
her Form 9, filed in August 2002, the veteran stated that, 
"I feel that the things that happened to me in service 
caused my condition.  Therefore, I feel that I should be 
given service-connection [sic] for schizoaffective [sic] 
disorder."

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  A chronic disease will be 
considered to have been incurred in service when manifested 
to a degree of 10 percent or more within 1 year from the date 
of separation from active service.  See 38 C.F.R. § 3.307 
(2002).  A psychosis shall be a considered chronic disease 
within the meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. 
§3.309 (2002).

Taking into account all of the evidence listed above, the 
Board finds that the veteran is not entitled to service 
connection for a psychiatric disorder, to include depression.  
A review of the veteran's service medical records 
demonstrates that both her enlistment and separation 
examinations were negative for any history, diagnosis, or 
treatment of a psychiatric disorder, to include depression.  
There also was no history, diagnosis, or treatment of a 
psychosis, to include depression, while the veteran was in 
service.  

The first medical evidence of a diagnosis of or treatment for 
a psychiatric disorder occurred after the veteran's 
separation from service when the veteran was diagnosed with 
schizo-affective disorder, depressed, and schizo-typal 
personality disorder in May 1989 at SRMHC.  However, the 
examiner who rendered this diagnosis did not provide a 
medical nexus between the veteran's psychiatric disability 
and her active service.  Nor do any of the veteran's 
subsequent inpatient or outpatient psychiatric treatment 
records provide any medical nexus between her currently 
diagnosed depression and her active service.  Further, these 
records indicate that, although diagnosed with a psychosis 
more than 1 year following separation from service, the 
veteran has been treated successfully for this disability.  
Finally, it is noted that the veteran was employed 
consistently during her post-service inpatient and outpatient 
psychiatric treatment.  

The remaining evidence on which the veteran relies to support 
her claim of entitlement to service connection for depression 
are lay statements concerning the alleged in-service onset of 
her depression.  It is pointed out that, as a lay person 
without proper medical training and expertise, the veteran is 
not competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet.App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  
Therefore, the Board cannot assign any probative value to the 
lay assertions in the record of this claim that the veteran's 
depression was incurred in service or was manifested within 1 
year following separation from service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim that the veteran suffers from a 
psychiatric disorder, including depression, that is related 
in any way to her active service, or that a psychosis was 
manifested to a compensable degree within 1 year of 
separation from service.  There is also no medical evidence 
to support the veteran's contentions that her actions in 
service demonstrated that she was suffering from depression 
or that she was in a deep depression during service.  Without 
any evidence establishing a link between the veteran's 
currently diagnosed depression and her medical history, and 
without any evidence of a diagnosis of depression that can be 
related to her active service, the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include depression, must be denied.

In making this determination, the Board must emphasize that 
the medical evidence of record, to include the service 
medical records, does not show that a psychiatric disorder, 
to include depression, was present during her period of 
military service, or that a psychosis was manifested within 
the requisite (one-year) presumptive period.  Moreover, as 
confirmed by service medical evidence, to include the 
separation examination report, the veteran did not receive 
any treatment for complaints, symptoms, or manifestations 
referable to a psychiatric disorder during service, and; 
thus, the evidence contemporaneous to service does not 
support the veteran's lay assertions of in-service 
incurrence.  In addition, the post-service private medical 
records further confirmed that the veteran was initially 
diagnosed with a psychiatric disability many after her 
discharge from service.  As such, none of this medical 
evidence results in a finding that her current psychiatric 
disorder had its onset during active duty, or was present 
within the first post-service year.  As aptly noted by the 
record, the competent medical evidence supports the 
conclusion that the veteran's current psychiatric disorder 
was neither incurred in or aggravated by service.  Thus, 
given the particular facts in this case, the Board finds that 
additional medical inquiry would be a futile effort because 
the evidence of record, specifically the service medical 
records, establishes that there is no reasonable possibility 
that such assistance would aid in substantiating the 
veteran's claim.  Therefore, a VA medical opinion need not be 
obtained.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(c)(4)).


ORDER


Entitlement to service connection for a psychiatric disorder, 
to include depression, is denied.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


	IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

